Exhibit 10.1

AMENDMENT TO

AMENDED AND RESTATED YAHOO! INC.

CHANGE IN CONTROL EMPLOYEE SEVERANCE PLAN

FOR

LEVEL I AND LEVEL II EMPLOYEES

WHEREAS, Yahoo, Inc. (the “Company”) maintains the Amended and Restated Yahoo!
Inc. Change in Control Employee Severance Plan for Level I and Level II
Employees (the “Executive CIC Plan”);

WHEREAS, the Board of Directors of the Company (the “Board”) has the authority
under Section 5.1 of the Executive CIC Plan to amend the Executive CIC Plan; and

WHEREAS, the Board has determined that it is in the best interests of the
Company to amend the Executive CIC Plan as set forth herein.

NOW, THEREFORE, notwithstanding anything to the contrary in the Executive CIC
Plan, the Executive CIC Plan is hereby amended as follows effective as of the
date set forth below:

 

  1. Section 1.4 of the Executive CIC Plan is hereby amended and restated in its
entirety to read as follows:

“A “Change in Control” shall be deemed to mean the first of the following events
to occur after the Effective Date:

 

  (a) any person or group of persons (as defined in Section 13(d) and 14(d) of
the Exchange Act) together with its affiliates, but excluding (i) the Company or
any of its subsidiaries, (ii) any employee benefit plans of the Company or
(iii) a corporation owned, directly or indirectly, by the stockholders of the
Company in substantially the same proportions as their ownership of stock of the
Company (individually a “Person” and collectively, “Persons”), is or becomes,
directly or indirectly, the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act) of securities of the Company representing 40% or more of the
combined voting power of the Company’s then outstanding securities (not
including in the securities beneficially owned by such Person any securities
acquired directly from the Company or its Affiliates);

 

  (b) the consummation of a merger or consolidation of the Company or any direct
or indirect subsidiary of the Company with any other corporation or entity
regardless of which entity is the survivor, other than a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or being converted into voting securities of the surviving entity)
more than 50% of the combined voting power of the voting securities of the
Company, such surviving entity or any parent thereof outstanding immediately
after such merger or consolidation;

 

1



--------------------------------------------------------------------------------

  (c) the stockholders of the Company approve a plan of complete liquidation or
winding-up of the Company; or

 

  (d) the consummation of a sale or disposition (whether directly or by merger
or other business combination) of all or substantially all of the assets of the
Company to a Person or Persons in one or a series of related transactions;
provided, however, that, for purposes of this paragraph (d), the assets of the
Company shall not include the Company’s direct and indirect equity interests in
Alibaba Group Holding Limited and Yahoo Japan Corporation.”

 

  2. Section 6.11 of the Executive CIC Plan is hereby amended and restated in
its entirety to read as follows:

“The amendments made to this Plan in December 2008 and April 2016 (including,
but not limited to, amendments to the definition of Change in Control in
Section 1.4, Change in Control Protection Period in Section 1.5, Good Reason in
Section 1.14, and Potential Change in Control in Section 1.19, the provisions
with regard to Plan Modifications or Termination in Section 5 and the Binding
Arbitration provisions in Section 7.7) were not and are not applicable in
certain jurisdictions outside the United States where (i) country-specific
definitions or terms and conditions were adopted in a sub-plan to the Plan in
accordance with applicable law, (ii) the amendments to the Plan would modify or
otherwise alter the country-specific definitions or terms and conditions as
adopted in a sub-plan to the Plan in accordance with applicable law, (iii) such
changes to the Plan are prohibited by applicable law, or (iv) applicable law
requires the Company or its affiliates to provide notice, obtain approval or
obtain consent for such amendments to the sub-plan and/or the Plan to or by
local labor courts, tribunals, governmental entities, works councils, unions,
employee representatives or similar bodies or employees of the Company. (For the
avoidance of doubt, the December 2008 and April 2016 amendments were and are
applicable for purposes of the acceleration of vesting benefit in Section 2.5,
which is administered by the Company in the United States.)”

 

  3. Miscellaneous

(a)       Full Force and Effect. Except as expressly amended by this Amendment,
all terms and conditions of the Executive CIC Plan shall remain in full force
and effect.

(b)       Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Delaware to the extent not preempted by
federal law or other applicable local law, which shall otherwise control.

(c)       Severability. If any provision of this Amendment shall be held invalid
or unenforceable, such invalidity or unenforceability shall not affect any other
provisions herein or in the Executive CIC Plan, and this Amendment shall be
construed and enforced as if such provisions had not been included.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment to the Executive CIC Plan is adopted as of as
of this 10th day of April, 2016.

 

YAHOO! INC. By:  

/s/ Ronald S. Bell

  Name: Ronald S. Bell   Title:   General Counsel and Secretary

 

3